      Case 2:14-cv-04633-KSH-CLW Document 188 Filed 10/31/19 Page 1 of 1 PageID: 10215
                              UNITED STATED DISTRICT COURT
                                  DISTRICT OF NEW JERSEY
                                 MINUTES OF PROCEEDINGS


OFFICE: NEWARK                                         DATE: October 31, 2019
JUDGE KATHARINE S. HAYDEN
COURT REPORTER: LAURIE ENGEMANN



TITLE OF CASE:                                         DOCKET # 14-cv-4633
SPENCER SAVINGS BANK, S.L.A.


vs.

BANK OF AMERICA, et, al

APPEARANCES:
Helen D. Chaitman and Suzan Arder, Attorney’s for Plaintiff
Luke A. Connelly, James S. Richter, and Joanne C. Wade Attorney’s for defendant


Nature of Proceedings: Telephone Conference

Time Commenced: 1:00 PM
Time Adjourned: 1:08 PM



                                                    Christine Melillo, Deputy Clerk
                                         to the Honorable Katharine S. Hayden, U.S.D.J.
